DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s election of Group I, claims 1-19, 27-55, 64-66, and 74-75, drawn to an antibody having the following properties (a) and (b) or a functional fragment of the antibody: (a) specifically binding to GPR20, and (b) having internalization ability that permits cellular uptake after binding to GPR20; and species of i) CDRH1, CDRH2, CDRH3, CDRL1, CDRL2 and CDRL2 should be SEQ ID NOs 4, 5, 6, 9, 93 and 11; species of ii) a heavy chain comprising a deletion of one amino acid at the carboxyl terminus; and species iii) -(Succinimid-3-yl-N)-CH2CH2CH2CH2CH2-C(=O)-GGFG-NH-CH 2-O-CH2-C(=O)-,  in the reply filed on 8/9/2021 is acknowledged.. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 20-26, 56-63, and 67-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 8, 14, 32-33, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-75 are pending.
Claims 1-7, 9-13, 15-19, 27-31, 34-41, 43-55, 64-66 and 74-75 are under examination.

Priority
	This application is a national stage entry (371) of PCT/JP2018/001065, filed 1/16/2018, and claims priority from Japanese Application JP2017-006004, filed 1/17/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Applicant’s IDS submitted 3/3/2019, IDS submitted 12/8/2020, IDS submitted 8/3/2021, and IDS submitted 9/28/2021 are acknowledged and have been considered. Signed copies are attached hereto.

Claim Objections
Claim 27-28 are objected to because of the following informalities:  
	Claim 27-28 are dependent on claim 26, which is withdrawn.  
	Appropriate correction is required.

Improper Markush Group Rejection
Claims 9-12, 16-18, and 44-45 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural 
The Markush groupings of VH CDR1-3 amino acid sequences, VL CDR1-3 amino acid sequences in claim 9-10; VH variable region and VL variable region amino acid sequences in claim 11-12, and 16-17; and heavy chain and light chain amino acid sequences in claims 18 and 44 are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons: 
In regards to the Markush groupings of claims 9-10, the alternatives (recited VL CDRs, VH CDRs) are not known in the art or disclosed in the specification to be functionally equivalent and have a common use.  Different CDRs have different sequences and different antibodies bind to different epitopes, as such are not functionally equivalent. Antibodies with different CDRs have different sequences, result in different structures, and bind to different epitopes, as such are not functionally equivalent. Antibodies that bind to different epitopes will induce different in vivo responses. Antibodies that bind to a certain epitope of a protein may act as antagonist of that protein, while antibodies that bind to other epitopes of that same protein may act as agonists of that protein, and even further, antibodies that bind to certain other epitopes of that same protein may not induce any effect at all. As such, antibodies that have different VH CDRs and VL CDRs which bind to different epitopes would give rise to different in vivo responses, and may not be regarded as functionally equivalent.
In regards to the Markush groupings of claims 11-12 and 16-17, the alternatives (recited VL regions and VH regions) are not known in the art or disclosed in the specification to be functionally equivalent and have a common use.  Different VHs and VLs have different sequences and different antibodies bind to different epitopes, and as such are not functionally equivalent. Different VHs and VLs have different CDR sequences, result in different structures, and bind to different epitopes, and as such are not functionally equivalent for the reasons discussed supra.
In regards to the Markush groupings of claim 18 and 44, the alternatives (recited heavy chain and light chains) are not known in the art or disclosed in the specification to be functionally equivalent and have a common use.  Different heavy chains and light chains have different sequences and different antibodies bind to different epitopes, and as such are not functionally equivalent. Different heavy chains and light chains have different VHs and VLs which have different CDR sequences, and thus result in different structures, and bind to different epitopes, and as such are not functionally equivalent for the reasons discussed supra. 
Each recited species has different sequences in regards to their 6 CDRs. Therefore, in regards to the claims, the recited species do not comprise any overlapping sequences such that the overlap is considered a substantial structural feature.
The Markush groupings of VH CDR1-3 amino acid sequences, VL CDR1-3 amino acid sequences in claim 9-10; VH variable region and VL variable region amino acid sequences in claim 11-12, and 16-17; and heavy chain and light chain amino acid sequences in claims 18 and 44 are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim 45 is rejected by virtue of dependence on claim 44.

Claim Objections

Claim 13 is objected to for the following reasons:
	Claim 13 recites the limitation "constant region" in line 2 and line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant may obviate this 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-7, 9, 11, 13, 15 ,16, 19, 27-31, 34-41, 43-55, 64-66 and 74-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In the instant case, claims 1-2 are directed to an antibody having the following properties (a) and (b) or a functional fragment of the antibody:(a) specifically binding to GPR20, and (b) having internalization ability that permits cellular uptake after binding to GPR20. However, the instant specification has not disclosed and the art does not teach the genus of antibodies that bind to GPR20 and having internalization ability that permits cellular uptake after binding to GPR20.
	Claims 3-4 are directed to an antibody having the following properties (a) and (b) or a functional fragment of the antibody:(a) specifically binding to GPR20, and (b) having internalization ability that permits cellular uptake after binding to GPR20, which specifically binds to polypeptide consisting of the amino acid sequence shown in SEQ ID NO: 1 and does not specifically bind to a polypeptide with the amino acid Y (tyrosine) at amino acid position 113 substituted with a different amino acid. However, the instant specification has not disclosed and the art does not teach the genus of antibodies that do not bind to a polypeptide with the amino acid Y (tyrosine) at amino acid position 113 substituted with a different amino acid, while binding GPR20 and having internalization ability that permits cellular uptake after binding to GPR20.
	Claim 5 is directed to an antibody having the following properties (a) and (b) or a functional fragment of the antibody:(a) specifically binding to GPR20, and (b) having internalization ability that permits cellular uptake after binding to GPR20, which specifically binds to a conformation consisting of the amino acid sequence at amino acid positions 1 to 48 and the amino acid sequence at amino acid positions 108 to 125 in SEQ ID NO: 1. However, the instant specification has not disclosed and the art does not teach the genus of antibodies that specifically binds to a conformation consisting of the amino acid sequence at amino acid positions 1 to 48 and the amino acid sequence at amino acid positions 108 to 125 in SEQ ID NO: 1, while having internalization ability that permits cellular uptake after binding to GPR20.
However, the instant specification has not disclosed and the art does not teach the genus of antibodies that specifically binds to at least one amino acid selected from the amino acid sequence at amino acid positions 1 to 48 and at least one amino acid selected from the amino acid sequence at amino acid positions 108 to 125 in SEQ ID NO: 1, while having internalization ability that permits cellular uptake after binding to GPR20.
	Claim 7 is directed to an antibody having the following properties (a) and (b) or a functional fragment of the antibody:(a) specifically binding to GPR20, and (b) having internalization ability that permits cellular uptake after binding to GPR20, wherein at least one of the amino acids to which the antibody or the functional fragment specifically binds the amino acid at amino acid position 113 of SEQ ID NO: 1. However, the instant specification has not disclosed and the art does not teach the genus of antibodies that specifically binds the amino acid at amino acid position 113 of SEQ ID NO: 1, while having internalization ability that permits cellular uptake after binding to GPR20.
	Claims 9, 11, and 16, are broadly drawn to an isolated antibody, which specifically binds to GPR20, wherein the antibody comprises less than 6 CDRs (VH However, the instant specification has not disclosed and the art does not teach the genus of antibodies that comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody and having internalization ability that permits cellular uptake after binding to GPR20.
	
	Claims 44-45 are rejected for reciting “functional fragment”. A function fragment broadly encompass a fragment comprising less than 6CDRs. Amending the claims to recite “comprising 6 CDRs of the heavy and light chains” would overcome the rejection.
	The specification discloses antibodies against GPR20 that have internalization abilities that permit cellular uptake after binding to GPR20 on Table 1 of Page 175. All the disclosed antibodies bind to EC1 or both EC1&EC2 domain (Table 1). The specification does not disclose any isolated monoclonal antibodies binding to other not from a single parental antibody. Thus, the written description is not commensurate in scope with the claims which read on a genus of antibodies that comprise less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody. There is a lack of a written description regarding antibodies that can comprise different CDRs from different parental antibodies, such that the resulting antibody comprising an amino acid sequence which comprises of different CDRs from different parental antibodies still has the claimed function (i.e. bind to GPR20 and having internalization ability that permits cellular uptake after binding to GPR20).
	A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here.  Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
; do not bind to a polypeptide with the amino acid Y (tyrosine) at amino acid position 113 substituted with a different amino acid, while binding GPR20 and having internalization ability that permits cellular uptake after binding to GPR20; that specifically binds to a conformation consisting of the amino acid sequence at amino acid positions 1 to 48 and the amino acid sequence at amino acid positions 108 to 125 in SEQ ID NO: 1, while having internalization ability that permits cellular uptake after binding to GPR20; that specifically binds to at least one amino acid selected from the amino acid sequence at amino acid positions 1 to 48 and at least one amino acid selected from the amino acid sequence at amino acid positions 108 to 125 in SEQ ID NO: 1, while having internalization ability that permits cellular uptake after binding to GPR20; and that specifically binds the amino acid at amino acid position 113 of SEQ ID NO: 1, while having internalization ability that permits cellular uptake after binding to GPR20. Although the interaction of the antibody binding domains with antigens had been well characterized in the art, one still cannot predict the structural or functional features of plethora of antibodies that can bind to an epitope.  Padlan (Advances in Protein Chemistry, 1996, 49:57-133) describes that the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs (page 87, Section V).  The epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or 
Further, the instant specification does not describe the structural features shared by members of the genus of antibodies disclosed supra.
	Additionally, the specification does not provide a representative number of antibodies that represent the genus of antibodies disclosed supra.  Furthermore, there is no evidence that only antibodies with the six CDRs of the antibodies disclosed on Table 1 of Page 175, define the boundaries of the genus of antibodies disclosed supra.  To the contrary, the skilled artisan recognized that there are generally a plethora of potential antibody structures that would bind the same epitope and/or same antigen.  For example, antibodies to the epitope might be mouse antibodies, human antibodies, supra.  Likewise, the art does not provide any indication that a single antibody would be representative of the genus of antibodies that bind a particular epitope.  Even antibodies from the same species that bind the same epitope are generally structurally distinct.  Thus, a claimed genus of “any” antibody that binds a particular epitope is necessarily extremely large and structurally diverse.  Edwards et al. (Edwards et al. 2003. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BlyS. Journal of Molecular Biology 334:103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, reflecting the high diversity of antibodies. Thus, the recited few antibodies cannot be considered representative of the genus. Further, as the state of the art at the time the application was filed is silent in regards to antibodies having the following properties (a) and (b): (a) specifically binding to GPR20, and (b) having internalization ability that permits cellular uptake after binding to GPR20, with only the antibodies disclosed in the instant Specification Table 1 of Page 175, it cannot be said that the applicant was in possession of all antibodies having the following properties (a) and (b): (a) specifically binding to GPR20, and (b) having internalization ability that permits cellular uptake after binding to GPR20, which were unknown at the time.
and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column).  Additionally, Bendig M. M. (Methods: A Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody.  One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to the monoclonal antibodies listed in Table 1 of Page 175, to antibodies that are characterized by different CDRs from different parental antibodies with any number of deletions and additions to the framework sequences, such that the resulting antibody comprising an amino acid sequence which comprises of different CDRs from different parental antibodies still has the claimed function (i.e. bind to GPR20 and having internalization ability that permits cellular uptake after binding to GPR20).  There is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize other members of the claimed genus from the disclosure of monoclonal antibodies in Tables 1 of Page 175.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies as broadly as is claimed.  Further, the specification also fails to describe a representative number of members of the claimed genus.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”.  Page 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath, page 1116).  As discussed above, even though the Applicant proposes a genus of antibodies that binds to GPR20, the skilled artisan cannot predict the detailed chemical structure of a genus of antibodies that are directed to bind to GPR20 and having internalization ability that permits cellular uptake Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of binding at a particular epitope.  The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Applicant was only in possession of the following:
An antibody having the following properties (i) and (ii) or a functional fragment of the antibody:(i) specifically binding to GPR20, and (ii) having internalization ability that permits cellular uptake after binding to GPR20 which comprises CDRH1, CDRH2 and CDRH3, and CDRL1, CDRL2 and CDRL3 in any one combination selected from the group consisting of the following combinations (a) to (e): 
(a) CDRH1 consisting of the amino acid sequence shown in SEQ ID NO: 4, CDRH2 consisting of the amino acid sequence shown in SEQ ID NO: 5, and CDRH3 
(b) CDRH1 consisting of the amino acid sequence shown in SEQ ID NO: 4, CDRH2 consisting of the amino acid sequence shown in SEQ ID NO: 5, and CDRH3 consisting of the amino acid sequence shown in SEQ ID NO: 6, and CDRL1 consisting of the amino acid sequence shown in SEQ ID NO: 9, CDRL2 consisting of the amino acid sequence shown in SEQ ID NO: 92, and CDRL3 consisting of the amino acid sequence shown in SEQ ID NO: 11, 
(c) CDRHI consisting of the amino acid sequence shown in SEQ ID NO: 4, CDRH2 consisting of the amino acid sequence shown in SEQ ID NO: 5, and CDRH3 consisting of the amino acid sequence shown in SEQ ID NO: 6, and CDRL1 consisting of the amino acid sequence shown in SEQ ID NO: 9, CDRL2 consisting of the amino acid sequence shown in SEQ ID NO: 93, and CDRL3 consisting of the amino acid sequence shown in SEQ ID NO: 11, 
(d) CDRH1 consisting of the amino acid sequence shown in SEQ ID NO: 14, CDRH2 consisting of the amino acid sequence shown in SEQ ID NO: 15, and CDRH3 consisting of the amino acid sequence shown in SEQ ID NO: 16, and CDRL1 consisting of the amino acid sequence shown in SEQ ID NO: 19, CDRL2 consisting of the amino acid sequence shown in SEQ ID NO: 20, and CDRL3 consisting of the amino acid sequence shown in SEQ ID NO: 21, and 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 13, 15, 19, 27-31, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golz (WO 2005/040825 A2, published 5/6/2005) and further .
	In regards to claim 1-2, 5-6, and 27-28, Golz discloses Human G protein-coupled receptor GPR20 protein SEQ ID NO: 2. Below is an alignment between SEQ ID NO: 2 of Golz, and Instant application SEQ ID NO: 1, residues 1-125.  Instant application SEQ ID NO: 1, residues 1-125 encompass extracellular domains EC1 (amino acid positions 1-48) and EC2 (amino acid positions 108-125) (Instant Specification, paragraph 0253). 


    PNG
    media_image1.png
    229
    750
    media_image1.png
    Greyscale

Golz discloses production of GPR20 specific antibodies against SEQ ID NO: 2 in Example 7, pages 76-77. Golz further discloses that the optimal amino acid sequences for immunization are usually at the C-terminus, the N-terminus and those intervening, hydrophilic regions of the polypeptide which are likely to be exposed to the external environment when the protein is in its natural conformation (Page 77, lines 6-9). Typically, at least 6, 8, 10, or 12 contiguous amino acids are required to form an epitope. However, epitopes which involve non-contiguous amino acids may require more, e.g., at least 15, 25, or 50 amino acid (Page 77, lines 10-17).
It would have been obvious for one of ordinary skill in the arts to make e GPR20 antibody using the N-terminal region of the SEQ ID NO: 2, e.g. residues 1-12, 1-15, 1-the N-terminus and typically, at least 6, 8, 10, or 12 contiguous amino acids are required to form an epitope. However, epitopes which involve non-contiguous amino acids may require more, e.g., at least 15, 25, or 50 amino acid (Page 77, lines 10-17), and typically at least 6, 8, 10 or 12 (Page 77).
Thus the GPR20 antibody binding to residues 1-12, 1-15, 1-25 or 1-50 of SEQ ID NO:2 as taught/suggested by Golz would necessarily bind to the extracellular domain EC1 (amino acid positions 1-48) of GPR20 which encompasses extracellular domain EC1 (amino acid positions 1-48) as evidenced by Table 1 of the instant specification, which teaches that antibodies that bind to EC1 have internalization ability that permits cellular uptake after binding to GPR20 

The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the antibodies of the prior art are not the same as the claimed antibodies.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed markers are different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

2, and Fv, which are capable of binding an epitope of GPR20 (Page 24, lines 11-12). 
	In regards to claim 13, and 15, Golz teaches Antibodies which specifically bind to GPR20 can contain antigen binding sites which are either partially or fully humanized (Page 25, lines 15-17).
	In regards to claim 51, Golz further teaches pharmaceutical compositions comprising the antibodies which bind to GPR20 (Page 88, Claim 21). 
	
	
	
	In regards to claims 29-31, as evidenced by Harris, the lysine residue at the carboxyl terminus of the heavy chain of an antibody produced in cultured mammalian cells is deleted (Harris, Abstract). As it was already known that the lysine residue at the carboxyl terminus of the heavy chain of an antibody produced in cultured mammalian cells is deleted, and the antibody as taught by Golz is produced in cultured mammalian cells (Golz, Page 29, lines 24-25), the limitation of claim 29 and 30 are met. Further, as the lysine residue at the carboxyl termini of both heavy chains of an antibody produced in cultured mammalian cells can be deleted, the limitation of claim 31 is also met.

Claim 1-2, 5-6, 13, 15, 19, 27-31, 34-41, 43, 46-55, 64-66, and 74-75  is/are rejected under 35 U.S.C. 103 as being unpatentable over Golz (WO 2005/040825 A2, .
	In regards to 1-2, 5-6, 13, 15, 19, 27-31, and 51, the teachings of Golz is discussed supra.
	Golz does not teach an antibody drug conjugate comprising the antibody or the functional fragment of the antibody according to claim 1, conjugated to a drug.
	Golz does not teach the average number of units of the selected one drug-linker structure conjugated per antibody.
	Golz does not teach a pharmaceutical composition, which is an antitumor drug.
	Golz does not teach wherein the tumor is a tumor expressing GPR20.
	Golz does not teach wherein the tumor is gastrointestinal stromal tumor.
	Golz does not teach the antitumor drug further comprising an additional antitumor drug.
	These deficiencies are made up for by Hettman.
	In regards to claims 34-41, and 43, Example 1-16 of Hettman discloses antibody-drug conjugates with the structure as below,
    PNG
    media_image2.png
    122
    312
    media_image2.png
    Greyscale
  (Example 12), 

    PNG
    media_image3.png
    252
    565
    media_image3.png
    Greyscale

	In regards to claim 46-49, Hettman further discloses the antibody-drug conjugate, wherein an average number of units of the selected one drug-linker structure conjugated per antibody is in a range of from 1 to 10, 2 to 8, and 3 to 8. Hettman further discloses an n of 7.0 and an n of 7.8 (Claims 21-23; Example 13; Example 16d). 
	In regards to claim 52, 64, and 65, Hettman teaches a pharmaceutical composition comprising the antibody-drug conjugate and further teaches exatecan as the antitumor compound conjugated to the antibody (Claim 27).
	In regards to claim 54 and 74, Hettman teaches that the antibody drug conjugate is used to treat gastrointestinal stromal tumor (Claims 28).
	In regards to claim 55 and 75, Hettman teaches that the antibody drug conjugate can be used in administration with an additional medicine (Claim 30).
	It would be obvious to one of ordinary skill in the art to modify the antibody as taught by Golz, to be specifically used in the antibody-drug-conjugate as taught by Hettman. Hettman already teaches that the specific linker and drug can be used in an antibody-drug-conjugate, and thus it would be obvious to conjugate the antibody as 
	One of ordinary skill in the art would have a reasonable expectation of success, as this linker-drug structure was already shown to be effective as part of an antibody drug conjugate in Hettman.
	In regards to claim 50, while the reference does not specifically teach the average number of units of the selected one drug-linker structure conjugated per antibody is 8, because Hettman teaches that the average number of units of the selected one drug-linker structure conjugated per antibody is in a range of 3 to 8 (Claim 23), and also an average number of units of the selected one drug-linker structure conjugated per antibody is 7.8 (Example 16d), it would have prima facie obvious to one of ordinary skill at the time of invention to claim an average number of units of the selected one drug-linker structure conjugated per antibody is 8.  One of ordinary skill in 
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.
	In regards to claim 53 and 66, Golz teaches the human GPR20 is highly expressed in cancer tissues and the human GPR20 or mRNA can be utilized to diagnose of cancer. Additionally the activity of the human GPR20 can be modulated to treat cancer (Claim 26, Page 46, lines 35 – Page 47, line 3).
	It would have been obvious to one of ordinary skill in the art to use the antibody drug conjugate as taught by Golz and Hettman above, to treat a tumor expressing .

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6, 13, 15, 19, 27-31, 34-41, 43, 46-55, 64-66, and 74-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,906,974 in view of  Hettman (WO 2015/155998 A1, published 10/15/2015). 
	In regards to instant claims 1, 2, 5, 6, 9-13, 15-19, and 27-28, U.S. Patent No. 10906974 B2 teaches an anti-GPR20 antibody comprising a CDRL1-3 and CDRH1-3 comprising SEQ ID NOs: 9, 93, 11, 4, 5, and 6, respectively (Claims 1, 4, 5, 7). 10906974 further teaches the antibody is humanized, and the antibody could be a 
	In regards to instant claims 29-31, 10906974 teaches the anti-GPR20 antibody or GPR20-binding fragment thereof, wherein the antibody comprises a heavy chain in which one or two amino acids are deleted from the carboxy terminus of the heavy chain.
	In regards to claims 34-41, 43-46, and 49  10906974 teaches an antibody drug conjugate comprising an anti-GPR20 antibody and a drug-linker structure comprising an antitumor compound connected to the antibody by a linker, wherein the antitumor compound has the following formula: 

    PNG
    media_image4.png
    240
    301
    media_image4.png
    Greyscale
, 

    PNG
    media_image5.png
    276
    392
    media_image5.png
    Greyscale
, and wherein the drug-linker structure has the following structure and AB denotes the antibody: 

    PNG
    media_image6.png
    341
    852
    media_image6.png
    Greyscale
 (Claims 13-29)
	The claims of application no. 10906974 teaches, the average number of the selected drug-linker structure conjugated per antibody is in a range of from 1 to 10 (Claim 17). 

	The claims of 10906974 do not teach a pharmaceutical composition comprising any component selected from the antibodies or the functional fragments of the antibodies according to instant claim 1, a salt of the component, or a hydrate of the component or the salt; the pharmaceutical composition, which is an antitumor drug; which can treat a tumor expressing GPR20 such as gastrointestinal stromal tumor; and the pharmaceutical composition or the antitumor drug, further comprising an additional antitumor drug.
	These deficiencies are made up for by Hettman.
	
	In regards to claims 51, 52, 64, and 65, Hettman teaches a pharmaceutical composition comprising the antibody-drug conjugate and further teaches exatecan as the antitumor compound conjugated to the antibody (Claim 27).
	
	In regards to claim 55 and 75, Hettman teaches that the antibody drug conjugate can be used in administration with an additional medicine (Claim 30).
	
.
	
s 1-2, 5-6, 13, 15, 19, 27-31, 34-41, 43, 46-55, 64-66, and 74-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15, 24 and 28 of copending Application No. 17/263,322 (US PGPUB 20210169852) in view of Golz (WO 2005/040825 A2, published 5/6/2005), and Hettman (WO 2015/155998 A1, published 10/15/2015), further evidenced by Harris (J Chromatogr A. 1995 Jun 23;705(1):129-34., published 6/23/1995). 
	The claims of 17/263,322 teaches an antibody drug conjugate with the formula:

    PNG
    media_image7.png
    225
    607
    media_image7.png
    Greyscale
(Claim 7).
	17/263,322 teaches that the average number of units of the drug-linker conjugated per antibody molecule in the antibody-drug conjugate is in the range from 2 to 8 (Claim 8).
	17/263,322 teaches that the antibody in the antibody-drug conjugate is an anti-GPR20 antibody (Claim 9).
	17/263,322 teaches a composition comprising the antibody drug conjugate (Claim 45).
	17/263,322 does not teach that the GPR20 antibody has internalization ability that permits cellular uptake after binding to GPR20.

	17/263,322 does not teach the antibody or the functional fragment of the antibody wherein the constant region is a human-derived constant region.
	17/263,322 does not teach the antibody or the functional fragment of the antibody which is humanized.
	17/263,322 does not teach the functional fragment of the antibody is selected from the group consisting of Fab, F(ab)2, Fab' and Fv.
	17/263,322 does not teach wherein one or two amino acids are deleted at the carboxyl terminus of a heavy chain thereof.
	17/263,322 does not teach the average number of the selected drug-linker structure conjugated per antibody is in the range of from 1 to 10; 3 to 8; 7 to 8; or is 8.
	17/263,322 does not teach a pharmaceutical composition comprising any component selected from the antibodies or the functional fragments of the antibodies according to instant claim 1, a salt of the component, or a hydrate of the component or the salt; the pharmaceutical composition, which is an antitumor drug; the antitumor drug, wherein the tumor is a tumor expressing GPR20; the antitumor drug, wherein the tumor is gastrointestinal stromal tumor; and the pharmaceutical composition or the antitumor drug, further comprising an additional antitumor drug.
	These deficiencies are made up for by Golz and Hettman.
2, and Fv, which are capable of binding an epitope of GPR20 (Page 24, lines 11-12). 
	In regards to claim 13, and 15, Golz teaches Antibodies which specifically bind to GPR20 can contain antigen binding sites which are either partially or fully humanized (Page 25, lines 15-17).
	In regards to claim 51, Golz further teaches pharmaceutical compositions comprising the antibodies which bind to GPR20 (Page 88, Claim 21). 
	Golz discloses production of GPR20 specific antibodies against SEQ ID NO: 2 in Example 7, pages 76-77. Golz further discloses that the optimal amino acid sequences for immunization are usually at the C-terminus, the N-terminus and those intervening, hydrophilic regions of the polypeptide which are likely to be exposed to the external environment when the protein is in its natural conformation (Page 77, lines 6-9). Typically, at least 6, 8, 10, or 12 contiguous amino acids are required to form an epitope. However, epitopes which involve non-contiguous amino acids may require more, e.g., at least 15, 25, or 50 amino acid (Page 77, lines 10-17).
	Thus, Golz teaches antibodies produced against 6-50 amino acids of the N-terminus of GPR20 (Golz, SEQ ID NO: 2) and therefore discloses antibodies towards Human G protein-coupled receptor GPR20 protein, instant SEQ ID NO: 1, residues 1-50 which encompasses extracellular domain EC1 (amino acid positions 1-48). Golz further teaches antibodies against those intervening, hydrophilic regions of the polypeptide which are likely to be exposed to the external environment when the protein is in its natural conformation which encompasses extracellular domain EC2 (amino acid 
	It would have been obvious for one of ordinary skill in the arts to specifically use the GPR20 antibody as taught by Golz which binds an N terminus epitope, exposed to the external environment when the GPR20 is in its natural conformation, wherein the N terminus epitope comprises 6-50 amino acids, as the antibody used in the antibody drug conjugate taught by 17/263,322. Thus the GPR20 antibody would bind to extracellular domain EC1 (amino acid positions 1-48). It would have been obvious for one of ordinary skill in the arts to further modify the GPR20 antibody to bind to EC2 (amino acid positions 108-125). One of ordinary skill in the arts would have been motivated to use the GPR20 antibody of Golz, with a reasonable expectation of success, as Golz teaches the optimal amino acid sequences for immunization are usually at the C-terminus, the N-terminus and those intervening, hydrophilic regions of the polypeptide which are likely to be exposed to the external environment when the protein is in its natural conformation (Page 77).
	In regards to claims 29-31, as evidenced by Harris, the lysine residue at the carboxyl terminus of the heavy chain of an antibody produced in cultured mammalian cells is deleted (Harris, Abstract). As it was already known that the lysine residue at the carboxyl terminus of the heavy chain of an antibody produced in cultured mammalian both heavy chains of an antibody produced in cultured mammalian cells can be deleted, the limitation of claim 31 is also met.
	In regards to claim 46, 48, 49 and 50, Hettman further discloses the antibody-drug conjugate, wherein an average number of units of the selected one drug-linker structure conjugated per antibody is in a range of from 1 to 10, and 3 to 8. Hettman further discloses an n of 7.0 and an n of 7.8 (Claims 21-23; Example 13; Example 16d).
	In regards to claims 51, 52, 64, and 65, Hettman teaches a pharmaceutical composition comprising the antibody-drug conjugate and further teaches exatecan as the antitumor compound conjugated to the antibody (Claim 27).
	In regards to claim 54 and 74, Hettman teaches that the antibody drug conjugate is used to treat gastrointestinal stromal tumor (Claims 28).
	In regards to claim 55 and 75, Hettman teaches that the antibody drug conjugate can be used in administration with an additional medicine (Claim 30).
	In regards to claim 50, while the reference does not specifically teach the average number of units of the selected one drug-linker structure conjugated per antibody is 8, because Hettman teaches that the average number of units of the selected one drug-linker structure conjugated per antibody is in a range of 3 to 8 (Claim 23), and also an average number of units of the selected one drug-linker structure conjugated per antibody is 7.8 (Example 16d), it would have prima facie obvious to one of ordinary skill at the time of invention to claim an average number of units of the selected one drug-linker structure conjugated per antibody is 8.  One of ordinary skill in 
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.
	It would be obvious to one of ordinary skill in the art to modify the antibody drug conjugate as taught by 17/263,322 and Golz, to be specifically used as the antibody-drug-conjugate as taught by Hettman. Hettman already teaches the same linker and drug can be used in an antibody-drug-conjugate, and thus it would be obvious to use the antibody drug conjugate as taught by 17/263,322 and Golz, to be used as the ADC taught by Hettman. One of ordinary skill in the art would have been motivated to do so, 
	In regards to claim 53 and 66, Golz teaches the human GPR20 is highly expressed in cancer tissues and the human GPR20 or mRNA can be utilized to diagnose of cancer. Additionally the activity of the human GPR20 can be modulated to treat cancer (Claim 26, Page 46, lines 35 – Page 47, line 3).
	It would have been obvious to one of ordinary skill in the art to use the antibody drug conjugate as taught by 17/263,322, Golz, and Hettman above, to treat a tumor expressing GPR20, as Golz teaches GPR20 is used to treat and diagnose cancer. One would have been motivated to do so, as to more effectively treat specific cancers. Further, one of ordinary skill in the arts would have had a reasonable expectation of success that an antibody drug conjugate comprising an anti-GPR20 antibody would treat a GPR20 expressing cancer, as Golz teaches GPR20 is highly expressed in cancers and the activity of GPR20 can be modulated to treat cancer.
This is a provisional nonstatutory double patenting rejection.
Claims 1-2, 5-6, 13, 15, 19, 27-31, 34-41, 43, 46-55, 64-66, and 74-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 32, and 34-44 of copending Application No. 16/640,914 (US PGPUB 20210128741) in view of Golz (WO 2005/040825 A2, published 5/6/2005), and Hettman (WO 2015/155998 A1, published 10/15/2015), further evidenced by Harris (J Chromatogr A. 1995 Jun 23;705(1):129-34., published 6/23/1995).  
	The claims of 16/640,914 teaches a pharmaceutical composition comprising an antibody drug conjugate wherein the drug-linker is presented by the following formula:

    PNG
    media_image8.png
    385
    591
    media_image8.png
    Greyscale
 (Claim 1)

	16/640,914 teaches that the antibody in the antibody drug conjugate is a GPR20 antibody (Claim 32).
	16/640,914 teaches the pharmaceutical composition according to claim 32, wherein the anti-GPR20 antibody is an antibody comprising a heavy chain consisting of an amino acid sequence consisting of amino acid residues 20 to 472 of SEQ ID NO: 9 and a light chain consisting of an amino acid sequence consisting of amino acid residues 21 to 234 of SEQ ID NO: 10, or a variant of the antibody in which a lysine residue at the carboxyl terminus of the heavy chain is deleted. SEQ ID NO: 9 encompasses instant SEQ ID NOs: 4, 5, and 6; SEQ ID NO: 10 encompasses instant SEQ ID NO: 9, 93, and 11.

SEQ ID NO: 9 of 16/640,914 against Instant SEQ ID NOs: 4, 5, and 6

    PNG
    media_image9.png
    386
    732
    media_image9.png
    Greyscale

SEQ ID NO: 10 of 16/640,914 against Instant SEQ ID NOs: 9, 93, and 11


    PNG
    media_image10.png
    382
    751
    media_image10.png
    Greyscale



	16/640,914 does not teach that the GPR20 antibody has internalization ability that permits cellular uptake after binding to GPR20.
	16/640,914 does not teach the antibody specifically binds to at least one amino acid selected from the amino acid sequence at amino acid positions 1 to 48 and at least one amino acid selected from the amino acid sequence at amino acid positions 108 to 125 in SEQ ID NO: 1.
	16/640,914 does not teach the antibody or the functional fragment of the antibody wherein the constant region is a human-derived constant region.
	16/640,914 does not teach the antibody or the functional fragment of the antibody which is humanized.
	16/640,914 does not teach the functional fragment of the antibody is selected from the group consisting of Fab, F(ab)2, Fab' and Fv.
	
	16/640,914 does not teach the average number of the selected drug-linker structure conjugated per antibody is in the range of from 1 to 10; 2 to 8; 3 to 8; or is 8.
	16/640,914 does not teach a pharmaceutical composition comprising any component selected from the antibodies or the functional fragments of the antibodies according to instant claim 1, a salt of the component, or a hydrate of the component or the salt; the pharmaceutical composition, which is an antitumor drug; the antitumor 
	These deficiencies are made up for by Golz and Hettman.
	In regards to claim 19, Golz further discloses that "Antibody" as includes intact immunoglobulin molecules, as well as fragments thereof, such as Fab, F(ab')2, and Fv, which are capable of binding an epitope of GPR20 (Page 24, lines 11-12). 
	In regards to claim 13, and 15, Golz teaches Antibodies which specifically bind to GPR20 can contain antigen binding sites which are either partially or fully humanized (Page 25, lines 15-17).
	It would have been obvious for one of ordinary skill in the arts to modify the GPR20 antibody taught by 16/640,914 according to the antibody fragments and humanization of the GPR20 antibody as taught by Golz. It would have been obvious for one of ordinary skill in the arts to further modify the GPR20 antibody, as Golz specifically teaches modifications to GPR20 antibodies which are applicable to the antibody as taught by 16/640,914. One of ordinary skill in the arts would have been motivated to use the GPR20 antibody of Golz, with a reasonable expectation of success, as Golz teaches antibody fragments that bind to GPR20 and humanization of GPR20 antibodies for use in treating diseases.
	Further, as the lysine residue at the carboxyl termini of both heavy chains of an antibody produced in cultured mammalian cells can be deleted, the limitation of claim 31 is also met.
	
	In regards to claim 46, 47, 48 and 50, Hettman further discloses the antibody-drug conjugate, wherein an average number of units of the selected one drug-linker 
	In regards to claims 51, 52, 64, and 65, Hettman teaches a pharmaceutical composition comprising the antibody-drug conjugate and further teaches exatecan as the antitumor compound conjugated to the antibody (Claim 27).
	In regards to claim 54 and 74, Hettman teaches that the antibody drug conjugate is used to treat gastrointestinal stromal tumor (Claims 28).
	In regards to claim 55 and 75, Hettman teaches that the antibody drug conjugate can be used in administration with an additional medicine (Claim 30).
	In regards to claim 50, while the reference does not specifically teach the average number of units of the selected one drug-linker structure conjugated per antibody is 8, because Hettman teaches that the average number of units of the selected one drug-linker structure conjugated per antibody is in a range of 3 to 8 (Claim 23), and also an average number of units of the selected one drug-linker structure conjugated per antibody is 7.8 (Example 16d), it would have prima facie obvious to one of ordinary skill at the time of invention to claim an average number of units of the selected one drug-linker structure conjugated per antibody is 8.  One of ordinary skill in the art would find it obvious because Hettman already teaches a maximum of 8, and discloses average numbers of units of the selected one drug-linker structure conjugated per antibody that are close to 8 (i.e. 7.8). One of ordinary skill in the art would have expected the same or similar amount of success.
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine 
	It would be obvious to one of ordinary skill in the art to modify the antibody drug conjugate as taught by 16/640,914 and Golz, to be specifically used as the antibody-drug-conjugate as taught by Hettman. Hettman already teaches the same linker and drug can be used in an antibody-drug-conjugate, and thus it would be obvious to use the antibody drug conjugate as taught by 16/640,914 and Golz, to be used as the ADC taught by Hettman. One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, as Hettman teaches an ADC with the same drug and same linker is effective when conjugated to an antibody.
	In regards to claim 53 and 66, Golz teaches the human GPR20 is highly expressed in cancer tissues and the human GPR20 or mRNA can be utilized to diagnose of cancer. Additionally the activity of the human GPR20 can be modulated to treat cancer (Claim 26, Page 46, lines 35 – Page 47, line 3).
.
This is a provisional nonstatutory double patenting rejection.

12.	Claims 1-2, 5-6, 13, 15, 19, 27-31, 34-41, 43, 46-55, 64-66, and 74-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 11-12, 16, 31, 35, 47, and 51-52 of copending Application No. 16/642,245 (US PGPUB 20200385422) in view of Golz (WO 2005/040825 A2, published 5/6/2005), and Hettman (WO 2015/155998 A1, published 10/15/2015), further evidenced by Harris (J Chromatogr A. 1995 Jun 23;705(1):129-34., published 6/23/1995).
	16/642,245 teaches a method for producing an antibody-drug conjugate in which a drug-linker represented by formula: 

    PNG
    media_image11.png
    313
    591
    media_image11.png
    Greyscale
 (Claim 51)
	16/642,245 teaches the antibody is an anti-GPR20 antibody (Claim 52).
	16/642,245 does not teach that the GPR20 antibody has internalization ability that permits cellular uptake after binding to GPR20.
	16/642,245 does not teach the antibody specifically binds to at least one amino acid selected from the amino acid sequence at amino acid positions 1 to 48 and at least one amino acid selected from the amino acid sequence at amino acid positions 108 to 125 in SEQ ID NO: 1.
	16/642,245 does not teach the antibody or the functional fragment of the antibody wherein the constant region is a human-derived constant region.
	16/642,245 does not teach the antibody or the functional fragment of the antibody which is humanized.
	16/642,245 does not teach the functional fragment of the antibody is selected from the group consisting of Fab, F(ab)2, Fab' and Fv.

	16/642,245 does not teach the average number of the selected drug-linker structure conjugated per antibody is in the range of from 1 to 10; 2 to 8; 3 to 8; 7 to 8; or is 8.
	16/642,245 does not teach a pharmaceutical composition comprising any component selected from the antibodies or the functional fragments of the antibodies according to instant claim 1, a salt of the component, or a hydrate of the component or the salt; the pharmaceutical composition, which is an antitumor drug; the antitumor drug, wherein the tumor is a tumor expressing GPR20; the antitumor drug, wherein the tumor is gastrointestinal stromal tumor; and the pharmaceutical composition or the antitumor drug, further comprising an additional antitumor drug.
	These deficiencies are made up for by Golz and Hettman.
	In regards to claim 19, Golz further discloses that "Antibody" as includes intact immunoglobulin molecules, as well as fragments thereof, such as Fab, F(ab')2, and Fv, which are capable of binding an epitope of GPR20 (Page 24, lines 11-12). 
	In regards to claim 13, and 15, Golz teaches Antibodies which specifically bind to GPR20 can contain antigen binding sites which are either partially or fully humanized (Page 25, lines 15-17).
	In regards to claim 51, Golz further teaches pharmaceutical compositions comprising the antibodies which bind to GPR20 (Page 88, Claim 21). 
	Golz discloses production of GPR20 specific antibodies against SEQ ID NO: 2 in Example 7, pages 76-77. Golz further discloses that the optimal amino acid sequences 
	Thus, Golz teaches antibodies produced against 6-50 amino acids of the N-terminus of GPR20 (Golz, SEQ ID NO: 2) and therefore discloses antibodies towards Human G protein-coupled receptor GPR20 protein, instant SEQ ID NO: 1, residues 1-50 which encompasses extracellular domain EC1 (amino acid positions 1-48). Golz further teaches antibodies against those intervening, hydrophilic regions of the polypeptide which are likely to be exposed to the external environment when the protein is in its natural conformation which encompasses extracellular domain EC2 (amino acid positions 108-125).  As evidenced by paragraph 0253 of the instant specification, antibodies that exhibit high internalization activity are antibodies which recognize a conformation consisting of EC1 and EC2 of human GPR20. Thus Golz teaches antibodies that specifically bind to GPR20 and have internalization ability that permits cellular uptake after binding to GPR20 which bind to extracellular domain EC1 (amino acid positions 1-48) and extracellular domain EC2 (amino acid positions 108-125).
	It would have been obvious for one of ordinary skill in the arts to specifically use the GPR20 antibody as taught by Golz which binds an N terminus epitope, exposed to the external environment when the GPR20 is in its natural conformation, wherein the N terminus epitope comprises 6-50 amino acids, as the antibody used in the antibody drug the N-terminus and those intervening, hydrophilic regions of the polypeptide which are likely to be exposed to the external environment when the protein is in its natural conformation (Page 77).
	In regards to claims 29-31, as evidenced by Harris, the lysine residue at the carboxyl terminus of the heavy chain of an antibody produced in cultured mammalian cells is deleted (Harris, Abstract). As it was already known that the lysine residue at the carboxyl terminus of the heavy chain of an antibody produced in cultured mammalian cells is deleted, and the antibody as taught by Golz is produced in cultured mammalian cells (Golz, Page 29, lines 24-25), the limitation of claim 29 and 30 are met. Further, as the lysine residue at the carboxyl termini of both heavy chains of an antibody produced in cultured mammalian cells can be deleted, the limitation of claim 31 is also met.
	In regards to claim 46, 47, 48, 49, and 50, Hettman further discloses the antibody-drug conjugate, wherein an average number of units of the selected one drug-linker structure conjugated per antibody is in a range of from 1 to 10, 2 to 8, 3 to 8, and 7 to 8. Hettman further discloses an n of 7 and and n of 7.8 (Claims 21-23; Example 13; Example 16d).

	In regards to claim 54 and 74, Hettman teaches that the antibody drug conjugate is used to treat gastrointestinal stromal tumor (Claims 28).
	In regards to claim 55 and 75, Hettman teaches that the antibody drug conjugate can be used in administration with an additional medicine (Claim 30).
	In regards to claim 50, while the reference does not specifically teach the average number of units of the selected one drug-linker structure conjugated per antibody is 8, because Hettman teaches that the average number of units of the selected one drug-linker structure conjugated per antibody is in a range of 3 to 8 (Claim 23), and also an average number of units of the selected one drug-linker structure conjugated per antibody is 7.8 (Example 16d), it would have prima facie obvious to one of ordinary skill at the time of invention to claim an average number of units of the selected one drug-linker structure conjugated per antibody is 8.  One of ordinary skill in the art would find it obvious because Hettman already teaches a maximum of 8, and discloses average numbers of units of the selected one drug-linker structure conjugated per antibody that are close to 8 (i.e. 7.8). One of ordinary skill in the art would have expected the same or similar amount of success.
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the 
	It would be obvious to one of ordinary skill in the art to modify the antibody drug conjugate as taught by 16/642,245 and Golz, to be specifically used as the antibody-drug-conjugate as taught by Hettman. Hettman already teaches the same linker and drug can be used in an antibody-drug-conjugate, and thus it would be obvious to use the antibody drug conjugate as taught by 16/642,245 and Golz, to be used as the ADC taught by Hettman. One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, as Hettman teaches an ADC with the same drug and same linker is effective when conjugated to an antibody.
	In regards to claim 53 and 66, Golz teaches the human GPR20 is highly expressed in cancer tissues and the human GPR20 or mRNA can be utilized to diagnose of cancer. Additionally the activity of the human GPR20 can be modulated to treat cancer (Claim 26, Page 46, lines 35 – Page 47, line 3).
	It would have been obvious to one of ordinary skill in the art to use the antibody drug conjugate as taught by 16/642,245, Golz, and Hettman above, to treat a tumor .
This is a provisional nonstatutory double patenting rejection.
Claims 1-2, 5-6, 13, 15, 19, 27-31, 34-41, 43, 46-55, 64-66, and 74-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34, 45, and 65-67 of copending Application No. 16/642,277 (US PGPUB 20200384121) in view of Golz (WO 2005/040825 A2, published 5/6/2005), and Hettman (WO 2015/155998 A1, published 10/15/2015), further evidenced by Harris (J Chromatogr A. 1995 Jun 23;705(1):129-34., published 6/23/1995).
	16/642,277 teaches a method for producing an antibody-drug conjugate, in which a drug-linker is represented by formula:

    PNG
    media_image12.png
    342
    558
    media_image12.png
    Greyscale
(Claim 66).
	16/642,277 teaches the antibody is an anti-GPR20 antibody.
	16/642,277 does not teach that the GPR20 antibody has internalization ability that permits cellular uptake after binding to GPR20.
	16/642,277 does not teach the antibody specifically binds to at least one amino acid selected from the amino acid sequence at amino acid positions 1 to 48 and at least one amino acid selected from the amino acid sequence at amino acid positions 108 to 125 in SEQ ID NO: 1.
	16/642,277 does not teach the antibody or the functional fragment of the antibody wherein the constant region is a human-derived constant region.
	16/642,277 does not teach the antibody or the functional fragment of the antibody which is humanized.
	16/642,277 does not teach the functional fragment of the antibody is selected from the group consisting of Fab, F(ab)2, Fab' and Fv.

	16/642,277 does not teach the average number of the selected drug-linker structure conjugated per antibody is in the range of from 1 to 10; 2 to 8; 3 to 8; 7 to 8; or is 8.
	16/642,277 does not teach a pharmaceutical composition comprising any component selected from the antibodies or the functional fragments of the antibodies according to instant claim 1, a salt of the component, or a hydrate of the component or the salt; the pharmaceutical composition, which is an antitumor drug; the antitumor drug, wherein the tumor is a tumor expressing GPR20; the antitumor drug, wherein the tumor is gastrointestinal stromal tumor; and the pharmaceutical composition or the antitumor drug, further comprising an additional antitumor drug.
	These deficiencies are made up for by Golz and Hettman.
	In regards to claim 19, Golz further discloses that "Antibody" as includes intact immunoglobulin molecules, as well as fragments thereof, such as Fab, F(ab')2, and Fv, which are capable of binding an epitope of GPR20 (Page 24, lines 11-12). 
	In regards to claim 13, and 15, Golz teaches Antibodies which specifically bind to GPR20 can contain antigen binding sites which are either partially or fully humanized (Page 25, lines 15-17).
	In regards to claim 51, Golz further teaches pharmaceutical compositions comprising the antibodies which bind to GPR20 (Page 88, Claim 21). 
	Golz discloses production of GPR20 specific antibodies against SEQ ID NO: 2 in Example 7, pages 76-77. Golz further discloses that the optimal amino acid sequences 
	Thus, Golz teaches antibodies produced against 6-50 amino acids of the N-terminus of GPR20 (Golz, SEQ ID NO: 2) and therefore discloses antibodies towards Human G protein-coupled receptor GPR20 protein, instant SEQ ID NO: 1, residues 1-50 which encompasses extracellular domain EC1 (amino acid positions 1-48). Golz further teaches antibodies against those intervening, hydrophilic regions of the polypeptide which are likely to be exposed to the external environment when the protein is in its natural conformation which encompasses extracellular domain EC2 (amino acid positions 108-125).  As evidenced by paragraph 0253 of the instant specification, antibodies that exhibit high internalization activity are antibodies which recognize a conformation consisting of EC1 and EC2 of human GPR20. Thus Golz teaches antibodies that specifically bind to GPR20 and have internalization ability that permits cellular uptake after binding to GPR20 which bind to extracellular domain EC1 (amino acid positions 1-48) and extracellular domain EC2 (amino acid positions 108-125).
	It would have been obvious for one of ordinary skill in the arts to specifically use the GPR20 antibody as taught by Golz which binds an N terminus epitope, exposed to the external environment when the GPR20 is in its natural conformation, wherein the N terminus epitope comprises 6-50 amino acids, as the antibody used in the antibody drug the N-terminus and those intervening, hydrophilic regions of the polypeptide which are likely to be exposed to the external environment when the protein is in its natural conformation (Page 77).
	In regards to claims 29-31, as evidenced by Harris, the lysine residue at the carboxyl terminus of the heavy chain of an antibody produced in cultured mammalian cells is deleted (Harris, Abstract). As it was already known that the lysine residue at the carboxyl terminus of the heavy chain of an antibody produced in cultured mammalian cells is deleted, and the antibody as taught by Golz is produced in cultured mammalian cells (Golz, Page 29, lines 24-25), the limitation of claim 29 and 30 are met. Further, as the lysine residue at the carboxyl termini of both heavy chains of an antibody produced in cultured mammalian cells can be deleted, the limitation of claim 31 is also met.
	In regards to claim 46, 47, 48, 49, and 50, Hettman further discloses the antibody-drug conjugate, wherein an average number of units of the selected one drug-linker structure conjugated per antibody is in a range of from 1 to 10, 2 to 8, 3 to 8, and 7 to 8. Hettman further discloses an n of 7 and and n of 7.8 (Claims 21-23; Example 13; Example 16d).

	In regards to claim 54 and 74, Hettman teaches that the antibody drug conjugate is used to treat gastrointestinal stromal tumor (Claims 28).
	In regards to claim 55 and 75, Hettman teaches that the antibody drug conjugate can be used in administration with an additional medicine (Claim 30).
	In regards to claim 50, while the reference does not specifically teach the average number of units of the selected one drug-linker structure conjugated per antibody is 8, because Hettman teaches that the average number of units of the selected one drug-linker structure conjugated per antibody is in a range of 3 to 8 (Claim 23), and also an average number of units of the selected one drug-linker structure conjugated per antibody is 7.8 (Example 16d), it would have prima facie obvious to one of ordinary skill at the time of invention to claim an average number of units of the selected one drug-linker structure conjugated per antibody is 8.  One of ordinary skill in the art would find it obvious because Hettman already teaches a maximum of 8, and discloses average numbers of units of the selected one drug-linker structure conjugated per antibody that are close to 8 (i.e. 7.8). One of ordinary skill in the art would have expected the same or similar amount of success.
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the 
	It would be obvious to one of ordinary skill in the art to modify the antibody drug conjugate as taught by 16/642,277 and Golz, to be specifically used as the antibody-drug-conjugate as taught by Hettman. Hettman already teaches the same linker and drug can be used in an antibody-drug-conjugate, and thus it would be obvious to use the antibody drug conjugate as taught by 16/642,277 and Golz, to be used as the ADC taught by Hettman. One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, as Hettman teaches an ADC with the same drug and same linker is effective when conjugated to an antibody.
	In regards to claim 53 and 66, Golz teaches the human GPR20 is highly expressed in cancer tissues and the human GPR20 or mRNA can be utilized to diagnose of cancer. Additionally the activity of the human GPR20 can be modulated to treat cancer (Claim 26, Page 46, lines 35 – Page 47, line 3).
	It would have been obvious to one of ordinary skill in the art to use the antibody drug conjugate as taught by 16/642,277, Golz, and Hettman above, to treat a tumor .
This is a provisional nonstatutory double patenting rejection.

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SUNG MIN YOON/Examiner, Art Unit 1643  


/HONG SANG/Primary Examiner, Art Unit 1643